944 F.2d 902
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Betty Jean MURPHY, Petitioner.
No. 91-8035.
United States Court of Appeals, Fourth Circuit.
Submitted July 11, 1991.Decided Sept. 24, 1991.

On Petition for Writ of Mandamus.
Betty Jean Murphy, appellant pro se.
PETITION DENIED.
Before DONALD RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Betty Jean Murphy, a prisoner incarcerated at the Federal Correctional Institution at Lexington, Kentucky, filed this mandamus petition alleging that the district court has unduly delayed acting on her motion to set conditions of release pending appeal.   The motion was filed in the district court on March 22, 1991.   She sought an order directing the district court to set those conditions.


2
We hold that the district court has not unduly delayed acting on Murphy's motion.   Consequently, although we grant leave to proceed in forma pauperis, we dispense with oral argument because the facts and legal contentions are adequately addressed in the materials before the Court and argument would not significantly aid the decisional process.


3
PETITION DENIED.